Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 6, *7342002, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Further, contrary to the defendant’s contention, the Supreme Court correctly denied the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (2) on the ground of juror misconduct. The defendant failed to establish that the jurors conducted an experiment not within the common ken of juror experience and knowledge concerning a material issue in the case, or that they in fact conducted an experiment (see People v McMillan, 197 AD2d 476, 477 [1993]; cf. People v Maragh, 94 NY2d 569, 574 [2000]; People v Stanley, 87 NY2d 1000, 1001-1002 [1996]). Smith, J.P, Krausman, Crane and Mastro, JJ., concur.